DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/29/2020 has been entered. Claims 1-11 are pending in the Application. Applicant’s amendments to the claims have overcome the 112(b) rejections previously presented in the Non-Final Office Action mailed 9/30/2020.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobecky et al., US 2018/0043817 A1 in view of Burton US 2019/0390707 A1.
Regarding claim 1, Kobecky discloses “An articulated element (9, Fig. 5) between a light source carrier frame (3, Fig. 5) and a leveling motor (6, Fig. 5) in a headlight of a motor vehicle, wherein said articulated element is connected to a drive shaft of the leveling motor through a head and to the carrier frame (seen in Fig. 5, element 9 is attached through a ball head of a shaft of the element 7 that is attached to a driving element of the motor 14, Fig. 4 and 5)), to translate a linear movement of the drive shaft of the leveling motor into a rotational movement of the carrier frame around a carrier frame axis (¶ [0020]), said articulated element comprises: an opening (seen in Fig. 5, right side of 9 receives a ball head) adapted for insertion of the head fixedly attached to the drive shaft  of the leveling motor and a hinge (10, Fig. 5) with 
However, Kobecky does not disclose “a hollow cylinder with a cylinder axis, whereby said hollow cylinder is adapted for insertion of the head fixedly attached to the drive shaft of the leveling motor and a hinge with a hinge axis”.
Burton discloses an articulated element (Fig. 1) for a ball head on a shaft that can be used in headlamp adjusters with linear actuators (¶ [0002-0003, 0009]), and it has a hollow cylinder (122 with hollow portion being 113, Fig. 1) and a cylinder axis (axis that goes along channel 113, Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the articulated element as taught by Kobecky, have an opening in the form of a hollow cylinder, such as taught by Burton. One of ordinary skill in the art would have used the channel shape for allowing the ball head to pivot and slide (Burton, ¶ [0009, 0083]) providing more degrees of movement and can allow for simple removal without damage (Burton, ¶ 0083]).
Regarding claim 2, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and further discloses “the cylinder axis is essentially parallel to the hinge axis (seen in Kobecky Fig. 5, since the hinge uses a ball joint, there can be a hinge axis that is essentially parallel to the cylinder axis”.
Regarding claim 3, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and further discloses “the hollow cylinder is designed as a C receiving geometry  
Regarding claim 4, Kobecky in view of Burton discloses the invention of claim 3, as cited above, and further discloses “the dimensions of the head in its cross section perpendicular to the cylinder axis and the height
Regarding claim 5, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and further discloses “wherein the hollow cylinder is made as an "open design" and is Page 3 of 5opened at both of its base ends (seen in Burton Fig. 1), or as a "closed design" and is closed at one end with a wall.”
Regarding claim 6, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and further discloses “the first hinge element is fixedly connected to the hollow cylinder through a rigid linking element, whereby said linking element   “
Regarding claim 7, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and except “the first hinge element is in a form with a circular cross section.” However, Kobecky in view of Burton does not disclose “the first hinge element is in a form of a cylinder”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the shape of the hinge element of Kobecky to have a cylindrical shape. One of ordinary skill in the art would have been motivated to change the shape to be a cylinder for the 

Regarding claim 8, Kobecky in view of Burton discloses the invention of claim 6, as cited above, and further discloses the second hinge element has “the second hinge element is designed as a C receiving geometry and has in a cross section a form of a letter C (seen in Kobecky, Fig. 5), with an opening in the direction of the linking element (seen in Kobecky, Fig. 5).”
Regarding claim 9, Kobecky in view of Burton discloses the invention of claim 8, as cited above, and further discloses “the opening is positioned so that analogous rotation of the first hinge element and consequently of the hollow cylinder around the hinge axis, namely up or down relative to the head, is enabled (seen in Kobecky, Fig. 5, the opening 11 allows the frame the rotate with respect to the receiving portion of the articulated element).  “
Regarding claim 10, Kobecky in view of Burton discloses the invention of claim 8, as cited above, and further discloses a height of the opening (opening of the second hinge element 11; seen in Kobecky Fig. 5) is such that, at a maximum rotation of the first hinge element and consequently of the hollow cylinder around the hinge axis, edges of a side opening along the hollow cylinder do not touch the drive shaft and thus the hollow cylinder can still slide freely along its axis relative to the drive shaft axis (seen in Burton Fig. 1, ¶ [0009] there exists a position where the sides of the opening of the hollow cylinder do not touch the drive shaft).  
Regarding claim 11, Kobecky in view of Burton discloses the invention of claim 1, as cited above, and further discloses an adjustment range is in a form of a rectangular section on a cylindrical surface (seen in Burton Fig. 1, the opening is a channel) and represents a movement .
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that the 103 rejection of claim 1 is improper, that the presented prior art references, in combination and/or separately do not teach the claimed limitations. On page 6 of the Remarks, the Applicant argues that prior art reference Kobecky does not teach an articulated element “connected to a drive shaft of the leveling motor through a head and to the carrier frame, to translate a linear movement of the drive shaft of the leveling motor into a rotational movement of the carrier frame around a carrier frame axis”. In particular, the Applicant alleges that the engagement element (9, which the Examiner indicated as corresponding to the claimed articulated element) is not directly connected to a linearly moving drive shaft, but rather through a pivot lever (7), and so does not translate a linear movement of the drive shaft to a rotational movement. The Applicant points to paragraph ¶ [0026] of Kobecky in support, that the pivot lever is enabled to make a guided pivot movement due to the movement of the linear drive unit.
The Examiner respectfully disagrees. The claimed limitation is that the articulated element is connected through a head, and not that the articulated element is directly connected to the drive shaft that moves linearly. As seen in Fig. 5 of Kobecky, element 9 is attached through a ball head of a shaft that is attached to a driving element of the motor 14. As stated in paragraph ¶ [0026], the motor moves actuator 14 linearly in the direction of H (Fig. 4 and 5). The Examiner is regarding the element 7 as corresponding to the head, and the linear .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the direct connection of the linearly moving drive shaft to the articulated element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 
Applicant also argues on pages 6-7 of the Remarks that the prior art references fail to disclose a hollow cylinder adapted for insertion of the linearly moving drive shaft head as well as a hinge element being part of a hinge enabling rotation of said hollow cylinder relative to the drive shaft head around a rotation axis of the hinge. The Applicant further alleges that only a linear compensation is realized, due to the reception element of the articulated element (engagement element) of Kobecky only rotates around the pivot bar (27) and not the rotation axis of the hinge facing the side light source carrier frame. The Applicant further alleges that “two hinges to translate a linear movement of a drive shaft into a rotational movement of a carrier frame.”
The Examiner respectfully disagrees. Prior art reference Burton discloses a hollow cylinder (122 with hollow portion being 113, Fig. 1). The ball head structure of Kobecky and Burton is what allows rotation of the reception element / hollow cylinder with respect to the head of the drive shaft. When the ball head of 7 is inserted into the reception element of 9, the opening is such that the head can rotate inside the reception element (seen in Kobecky Fig. 5). The hinge axis here is the axis for the head of the drive shaft and the reception element. There is no limitation of “the rotation axis of the hinge facing the side light source carrier frame”. 
a linearly moving drive shaft head) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant argues that Burton does not show two hinges, but the claims do not recite two hinges. It recites a hinge with two hinge elements. 
Applicant argues that the hollow cylinder / ball track assembly cannot be used for a precise regulation, due to possible sliding along the channel.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., precise regulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the element connected to the ball head (Burton Fig. 10) is perpendicular to the channel. Therefore, movement in the longitudinal direction of the element does not necessarily translate to sliding.
Therefore, the 103 rejection of Claim 1 over Kobecky in view of Burton is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875